Title: From Thomas Jefferson to P.W. Sproat, 8 August 1822
From: Jefferson, Thomas
To: Sproat, P.W.

Monticello
Aug. 8. 22Th. Jefferson returns his thanks to Mr Sproat for the copy of his allegorical novel which he has been so kind as to send him. From the subject allegorized he has long withdrawn all attention. Having
			 entire confidence in the functionaries at the helm of affairs, he rests in security under their care. Still the right of critizing their measures is important, and when exercized with candor and
			 judgment is salutary to the public. He prays Mr Sproat to accept his respectful salutations.